DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 25-29 and 31-37 are pending in the instant invention.  According to the Amendments to the Claims, filed October 25, 2021, claims 25, 28, 29, 33, 34 and 37 were amended and claims 1-24 and 30 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/177,108, filed October 31, 2018 and now US 10,722,481, which is a Continuation (CON) of abandoned US Application No. 15/567,334, filed October 17, 2017, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2016/058909, filed April 21, 2016, which claims priority under 35 U.S.C. § 119(a-d) to NO 20150514, filed April 28, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes (1) claims 25-28, drawn to a method for treating non-alcoholic steato-hepatitis in a subject, comprising administering… a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, shown to the right above; (2) claims 29 and 31-33, drawn to a method for reducing hepatic steatosis and hepatic inflammation Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, shown to the right above; and (3) claims 34-37, drawn to a method for reducing hepatic inflammation in a subject in need thereof, comprising administering… a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid, shown to the right above, respectively.
	Similarly, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on June 29, 2020, or the Final Rejection, mailed on January 26, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed October 25, 2021.
	Thus, a third Office action and prosecution on the merits of claims 25-29 and 31-37 is contained within.

Reasons for Allowance

	Claims 25-29 and 31-37 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to (1) a method for treating non-alcoholic steatohepatitis in a subject, as recited in claim 25; (2) a method for reducing hepatic steatosis and hepatic inflammation in a subject having non-alcoholic steatohepatitis, as recited in claim 29; and (3) a 
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the subject in need thereof a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a pharmaceutically effective amount of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid.  This methodical step is present in the (1) method for treating non-alcoholic steatohepatitis in a subject, as recited in claim 25; (2) method for reducing hepatic steatosis and hepatic inflammation in a subject having non-alcoholic steatohepatitis, as recited in claim 29; and (3) method for reducing hepatic inflammation in a subject having non-alcoholic steatohepatitis, as recited in claim 34, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
USE OF STRUCTURALLY ENHANCED FATTY ACIDS FOR PREVENTING AND/OR TREATING NON-ALCOHOLIC STEATOHEPATITIS

	has been deleted and replaced with the following:
---“SUBSTITUTED FATTY ACIDS FOR TREATING NON-ALCOHOLIC STEATOHEPATITIS”---

	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“A method for treating non-alcoholic steatohepatitis in a subject, wherein the method comprises administering to the subject in need thereof a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a pharmaceutically effective amount of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the pharmaceutical composition is administered to the subject once daily.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the method further comprises reducing fecal bile content of the subject.”---

	In claim 28, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 25, wherein the method further comprises reducing hepatic cholesterol in the subject.”---

	In claim 29, the entire text:
	has been deleted and replaced with the following:

wherein the method comprises administering to the subject in need thereof a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a pharmaceutically effective amount of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 29, wherein the pharmaceutical composition is administered to the subject once daily.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 29, wherein the method further comprises reducing fecal bile content of the subject.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 29, wherein the method further comprises reducing hepatic cholesterol in the subject.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“A method for reducing hepatic inflammation in a subject having non-alcoholic steatohepatitis, wherein the method comprises administering to the subject in need thereof a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a pharmaceutically effective amount of 2-(((5Z,8Z,11Z,14Z,17Z)-icosa-5,8,11,14,17-pentaenyl)oxy)butanoic acid of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.”---


	has been deleted and replaced with the following:
---“The method of claim 34, wherein the pharmaceutical composition is administered to the subject once daily.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 34, wherein the method further comprises reducing fecal bile content of the subject.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 34, wherein the method further comprises reducing hepatic cholesterol in the subject.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy P. Rutkowski (Reg. No. 78,283) on October 29, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624